          Case 5:17-cv-01343-F Document 73 Filed 11/16/18 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

OKLAHOMA AGENTS ALLIANCE, LLC, )
     an Oklahoma limited liability company, )
                                            )
           Plaintiff/Counterclaim           )
           Defendant,                       )
                                            )
v.                                          )            Case No. CIV-17-1343-F
                                            )
CHRIS TORRES, an individual,                )
DANIEL O’NEIL, an individual,               )
THE AFFINITIES GROUP, LLC, d/b/a            )
     TAG-THE AFFINITIES GROUP, an           )
     Oklahoma limited liability company,    )
JOHN DOE COMPANY, a Colorado                )
     corporation,                           )
                                            )
           Defendants/Counterclaimants.     )

                               JOINT STATUS REPORT

       Pursuant to the Court’s Order Granting Joint Motion to Continue Briefing Deadlines

in Order Dated September 13, 2018 [Doc. No. 68], the Parties provide the following

biweekly status update to the Court.

       Since the last status update [Doc. No. 71], the parties have taken the following steps:

       Defendants’ counsel has continued to review those materials which the forensic

expert segregated as potentially privileged to prepare a privilege log for Plaintiff.

Consistent with the prediction made in the last status update, the vast majority of this

review has been completed to date. Specifically, of the 8,282 files segregated, 7,539 have

been reviewed and designated as “privileged,” “not privileged,” or “not privileged and non-

responsive.” Notwithstanding the intervening Thanksgiving holiday, Defendants’ counsel
           Case 5:17-cv-01343-F Document 73 Filed 11/16/18 Page 2 of 4



anticipates completing review and designation of the remaining materials within the next

two weeks. Based upon representations made by the forensic examiner, and assuming no

unforeseen difficulties, Defendants’ counsel believes a privilege log for Plaintiff’s review

will be quickly generated and provided within that same two weeks. Plaintiff reserves all

rights to challenge any privilege designations made in Defendants’ privilege log.

       Defendants continue to review the file lists provided to them by counsel. Defendant

O’Neil has completed a preliminary review and notation of the file lists pertaining to his

own devices and accounts, i.e., his email account (9,885 files) and his laptop (349 files).

Once Defendants’ counsel completes his review and designation of potentially privileged

materials, his next step is to review O’Neil’s preliminary lists to ensure proper

“eradication”/”no eradication” notations have been made before submitting the same to

Plaintiff. Defendant Torres has not yet completed the preliminary review of the lists

pertaining to his devices and accounts, though those lists are substantially larger than

O’Neil’s (67,841 files to review and note across 4 lists). However, as noted below, the

parties are in the process of negotiating an agreement that may substantially reduce the

number of files at issue on these Torres-specific lists.

       The parties continue to negotiate the agreed eradication of a large portion of the total

files consisting of Defendant Torres’ OAA account emails. The parties have exchanged

proposals and counsel for both parties met face-to-face on Thursday, November 15, 2018

at which the issue was discussed. Defendants’ proposal included a request to make a

similar blanket determination as to one other set of emails. The parties are optimistic they



                                              2
            Case 5:17-cv-01343-F Document 73 Filed 11/16/18 Page 3 of 4



will have an agreement on the issue by the date of the next joint status report (i.e.,

November 30, 2018).

         If the anticipated agreement described in the foregoing paragraph is reached, it

continues to be Plaintiff’s position that no further reductions will be warranted and that the

Court should lift its stay order [Doc. No. 62] and require Defendants to complete their

review of the file lists within the timeframe imposed by the Agreed Eradication Order [Doc.

No. 48 at ¶ 11.] Defendants agree that the parties have probably reached the end of further

modifications to the forensic examiner’s lists themselves (where the forensic examiner

works with the data to produce more-streamlined lists), but Defendants do not agree lifting

the stay is proper at this time. From an efficiency standpoint, Defendants see value in

continuing to search for opportunities that allow for potential agreements similar to those

described in the above paragraph, where the parties summarily agree to eradicate materials

or to save them from eradication, whichever is appropriate. Such agreements, if reached,

significantly reduce the number of files the parties must then review with particularity to

determine proper eradication status. Absent such agreements, Defendants do not believe

they can complete a proper, thorough review and notation of the file lists within the 14-day

deadline currently provided for under the Agreed Eradication Order. That said, the parties,

through counsel, continue to discuss and reasonably work with each other on this timing

issue.




                                              3
Case 5:17-cv-01343-F Document 73 Filed 11/16/18 Page 4 of 4



                             Respectfully submitted,

                             s/ Michael A. Furlong
                             David A. Elder, OBA # 201687
                             Michael A. Furlong, OBA # 31063
                             HARTZOG CONGER CASON & NEVILLE
                             1600 Bank of Oklahoma Plaza
                             201 Robert S. Kerr Avenue
                             Oklahoma City, Oklahoma 73102
                             (405) 235-7000 | (405) 996-3043 (fax)
                             delder@hartzoglaw.com
                             mfurlong@hartzoglaw.com
                             ATTORNEYS FOR PLAINTIFF AND
                             COUNTERCLAIM DEFENDANT
                             OKLAHOMA AGENTS ALLIANCE,
                             LLC

                             s/ Tyler J. Coble
                             (Signed by filing Attorney with
                             permission of Attorney)
                             Tim N. Cheek, OBA # 11257
                             D. Todd Riddles, OBA # 15143
                             Gregory D. Winningham, OBA # 22773
                             Tyler J. Coble, OBA # 30526
                             CHEEK LAW FIRM, P.L.L.C.
                             311 North Harvey Avenue
                             Oklahoma City, Oklahoma 73102
                             (405) 272-0621 | (405) 232-1707 (fax)
                             tcheek@cheeklaw.com
                             triddles@cheeklaw.com
                             gwinningham@cheeklaw.com
                             tcoble@cheeklaw.com
                             ATTORNEYS FOR DEFENDANTS
                             AND COUNTERCLAIMANTS CHRIS
                             TORRES, DANIEL O’NEIL, AND THE
                             AFFINITIES GROUP, LLC




                            4
